Citation Nr: 0731470	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran submitted additional 
evidence after the RO had certified his appeal to the Board.  
The veteran submitted a waiver of RO consideration of the 
additional evidence through his accredited representative in 
September 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record as to whether the veteran's 
presently diagnosed kidney stones are a result of an 
established event, injury, or disease during active service 
is in equipoise.


CONCLUSION OF LAW

Kidney stones were incurred as a result of an event during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in June 2003.  Because of the favorable 
outcome in this appeal, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

Factual Background

A December 2002 letter to the veteran from VA confirmed that 
the veteran was a participant in Project SHAD.  Project SHAD, 
an acronym for Shipboard Hazard and Defense, was part of a 
larger effort called Project 112 which was a comprehensive 
program initiated in1962 by the Department of Defense to 
protect and defend against potential chemical and biological 
warfare threats.  Project SHAD encompassed a series of tests 
by the Department of Defense to determine the vulnerability 
of U.S. warships to attack with chemical and biological 
warfare agents and the potential risk to American forces 
posed by those agents.  The veteran was found to be a 
participant in the Copper Head Test.  This test involved 
using aircraft to spray the USS Power with bacillus globigii 
and zinc cadmium sulfide.  The USS Power was sprayed multiple 
times between January 24 and February 25, 1965.  According to 
the Department of Defense Fact Sheet about Test Copper Head, 
after 30 to 40 years, it would be difficult to identify and 
exactly determine previous exposure to zinc cadmium sulfide.

The veteran's service medical records are negative for any 
symptoms, diagnosis, or treatment for kidney stones.

Private medical records dated from June 1976 through the 
present took an extensive history of kidney stones.  Records 
show that in June 2003 the veteran brought information about 
possible toxic exposure while he was in the military to his 
private doctor, J.D.W., M.D., but the doctor thought it 
unlikely that the stone disease was caused by toxic exposure.

On VA examination in September 2003, the veteran reported 
that he had passed 12 or 13 stones since 1975.  The examiner 
reviewed the claims folder and noted a history of kidney 
stones.  X-rays films revealed kidney stones in the left 
kidney and the possibility of kidney stones in the right 
kidney.
Medical correspondence dated April 2004 from G.M.P., M.D., 
Professor, Urologic Surgery at Duke University, included 
research findings which linked cadmium exposure to kidney 
stone disease.  The professor stated that while he could not 
definitively document that cadmium exposure was the cause of 
his stones, it could definitely have been a contributing 
factor.

On VA examination in September 2004, the veteran reported the 
previous passing of 13 kidney stones with pain.  He had a 
history of three previous lithotripsies, and at least one 
stone had been removed by cystoscopy.  The examiner provided 
a diagnosis of nephrolithiasis, calcium oxalate type.  The 
examiner further noted that although nephrolithiasis has been 
reported in patients who are exposed to zinc or cadmium which 
is one of the toxins to which the veteran was exposed, he 
could not state that the veteran's nephrolithiasis was 
related to that without resort to unfounded speculation.

Dr. J.D.W. submitted additional correspondence in 
January 2006.  After detailing the veteran's history and 
treatment for stone disease, the doctor revised his June 2003 
opinion and stated that at the time was unaware of the 
connection between cadmium and stone disease.  It was noted 
that the veteran was referred to Dr. G.M.P. at Duke 
University because Dr. G.M.P. was a national expert in stone 
disease and his recent research revealed a high incidence of 
multiple kidney stone formation among workers exposed to 
cadmium.  Dr. J.D.W. agreed with Dr. G.M.P.'s conclusion that 
they could not definitely document that the veteran's cadmium 
exposure was a cause of his stones, but it could, "as likely 
as not" be a contributing factor.

Law and Regulations

In December 2003, Public Law 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted.  This law provides for veterans who participated 
in Project 112/SHAD Testing.  This change was promulgated in 
April 2004, by the Veterans Health Administration (VHA) and 
made effective immediately.  See VHA Directive 2004-016 
(April 15, 2004).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

Based upon a comprehensive review of the complete record, the 
Board finds the evidence of record as to whether the 
veteran's kidney stones had their onset during active service 
is in equipoise.  In such cases, the benefit of the doubt is 
resolved in favor of the claimant.  The service records and 
Project112/SHAD database verified that the veteran 
participated in Test Copper Head while serving aboard the USS 
Power.  Test Copper Head involved the spraying of the USS 
Power with zinc cadmium sulfide multiple times.

Private medical records dated from 1976 document the 
veteran's kidney stone disease.  The VA examination dated 
September 2003 offered no etiology opinion concerning the 
stones.  The Board notes that the September 2004 VA examiner 
could not provide a nexus between the veteran's present 
kidney stones and previous exposure to zinc cadmium sulfide 
without engaging in unfounded speculation.  The Board also 
notes that Dr. J.D.W. and Dr. G.M.P. could not definitely 
document that the veteran's cadmium exposure was a cause of 
his kidney stones.  Those statements are consistent with the 
Department of Defense Fact Sheet which stated that after 30 
to 40 years it would be hard to identify people exposed or 
affected and determine their past exposures to zinc cadmium 
sulfide.

The Board finds, however, that the April 2004 letter from Dr. 
G.M.P. and January 2006 letter from Dr. J.D.W. are 
persuasive.  These letters acknowledged the difficulty in 
pinpointing an exact cause of the stones, but Dr. W stated 
that it was as likely as not that exposure to zinc cadmium 
sulfide was a contributing factor.  Both doctors were 
specialists in urology, and Dr. P. had performed extensive 
research into the veteran's contentions before offering his 
opinion.

Applying all reasonable doubt in the claimant's favor, the 
overall evidence in this case establishes that kidney stones 
were incurred in service. Therefore, entitlement to service 
connection for kidney stones is granted.


ORDER

Entitlement to service connection for kidney stones is 
granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


